Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is longer than 150 words, and includes language which may be implied (“Implementations described and claimed herein provide” ).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 2003/0226514, hereinafter referred to as ‘514) in view of Cote (US 8,230,809, hereinafter referred to as ‘809).
 For Claim 1, ‘514 discloses a bird feeder resistant to intrusion by a pest (“squirrel proof bird feeder” abstract, 10), the bird feeder comprising: 
a reservoir (12) extending between a proximal end (near element 162) and a distal end (near element 18), the reservoir defining an interior [0051];
a dispenser (18) mounted to the distal end of the reservoir, the dispenser having a cavity (element 18, as illustrated in Figs. 4 & 5, which surrounds the outside of the reservoir);
a basin (40) having a basin body (41) and a basin surface (44), the basin mounted to the dispenser [0053];
at least one dispensing surface (39) disposed relative to the dispenser and the basin surface (note that the entire device is unitary, when assembled);
a dispensing opening (formed between 39 and the remainder of the device, Figs. 5 & 6) through which bird food is dispensable from the cavity onto the basin surface using the at least one dispensing surface (as illustrated in Figs. 5 & 6);
a sleeve assembly (70) having a sleeve body (Figs. 5, 6, & 19A) and a port (74) defined in the sleeve body (Figs. 19, 19a); and 
a tensioner (140) translationally mounting the sleeve body relative to the basin body (note Figs. 4 to 4A), the sleeve body translating distally from an accessible position (Fig. 4) to an occluded position (Fig. 4A) when a weight applied to the sleeve assembly exceeds a weight threshold set by the tensioner [0010 & 13], the accessible position including the bird food on the basin surface being accessible through the port (wherein feed would be accessible through both hole elements 42 & 74 being aligned in the configuration as illustrated in Figure 4), the occluded position including the port being disposed distal to the basin surface such that the bird food on the basin surface is inaccessible through the port (wherein feed would be blocked in the configuration as illustrated in Fig. 4A);
an adjuster (via the cooperation of “rotational movement of inner adjustment housing 110 and nut 146) controlling the weight threshold set by the tensioner, the adjuster disposed exterior to the sleeve assembly (wherein at least a portion of the adjuster is located on the outside of the device 10, as illustrated in Fig. 6 and the accompanying description found in [0064]); and
an indicator (142) disposed in the interior of the reservoir (Fig. 3), the indicator providing a visual reference of the weight threshold (in the same manner as the instant invention, the nut 142 would provide a visual indicator of the tension held within the spring 140).
‘514 is silent to the indicator being visible through the reservoir.
‘809, like prior art above, teaches an adjustable bird feeder (10), further comprising the visibility of the position of the non-rotatable nut (“wherein said center tube has a transparent portion indicia being located on said transparent portion such that visual access is provided to indicate a position of said non-rotatable nut,” claim 11). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify ‘514 with a transparent inner tube 20, as such visibility is taught by ‘809, and such that the device is more easily maintained by the user at a glance yielding a predictable result.
It is further noted that the only materials relied upon in the disclosure of Cote (US 2003/0226514) are “a transparent plastic material,” [0015] and “an appropriate metallic material such as aluminum,” [0016] for the portions under attack from marauders. Thus, it would have been additionally obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the center tube 20 further comprising the transparent plastic material, in order to require few differing materials and thus saving money on manufacture, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see references cited in the parent application, as well.
This is a continuation of applicant's earlier Application No. 15/919,044.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643